DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A: Figs. 1-9, claims 1-8 in the reply filed on 11/23/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
Applicant’s para 0042 states: “The gimbal assembly 8 resides between, and structurally connects the propulsion unit 4 and the payload housing 6, although it is oriented horizontally within the stabilized payload housing.” It is unclear from the drawings how the gimbal (8) is between the payload housing (6) and the propulsion unit (4). The gimbal is within the housing 6 thus how is it possible that it is between the housing and propulsion unit. It appears the housing is between the gimbal and the propulsion unit.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multi-axis gimbal and tri-axis gimbal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that the drawings show a gimbal 8, but they do not show the details of multi-axial of tri-axial. Further fig. 3 indicates the yaw motor 26 as the central ring in the drone, it appears this ring is a gimbal not a yaw motor.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-8 are rejected based on their dependency on claim 1. Note that claim 8 also recites the language in claim 1 and is similarly rejected under 112b.
Claim 6 recites, “a tri-axial gimbal assembly”. It is unclear if the tri-axial gimbal of claim 6 is the multi-axial gimbal of claim 1. For examination it is assumed they are the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) in view of Briod et al. (US 9611032) (note the effective filing date of the instant application is 02/06/2019 since the prior application does not have support for multi-axis gimbals or gimbals connected to a payload housing (within a payload housing)).
For claim 1, Briod discloses a multi horizontal rotor drone (fig. 14b for instance), comprising: 
a propulsion unit (101, see fig. 3 and 14b); 
a payload housing (housing of 102 for instance); 

For claim 2, Briod discloses a propulsion unit center of mass (see fig. 14b, symmetric propulsion systems, thus center of mass is central to the drone); a payload housing center of mass (see fig. 14b, center of mass of 102 is central to the drone, see fig. 2a, 203); and wherein said propulsion unit center of mass and said payload housing center of mass are common (see fig. 14b, 2a).
For claim 3, Briod discloses a payload housing center of mass (see fig. 14b, center of mass of 102 is central to the drone, 203 fig. 2a); said multi-axial gimbal assembly with at least a pitch axis of rotation and a roll axis of rotation (col. 10, lines 49-64, Col. 8, line 34-Col. 9, line 5); and wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with said payload housing center of mass (see figs. 3 and 14b, gimbal is symmetric around the vehicle, claim 1) .
For claim 4, Briod discloses a propulsion unit center of mass (see fig. 14b, symmetric propulsion systems, thus center of mass is central to the drone); wherein said multi-axis gimbal assembly has a pitch axis of rotation and a roll axis of rotation (col. 10, lines 49-64, Col. 8, line 34-Col. 9, line 5); and wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with said propulsion unit center of mass (see figs. 3 and 14b, gimbal is symmetric around the vehicle, claim 1).
For claim 5, Briod discloses a center of mass for said drone (see fig. 14b, symmetric drone, thus center of mass is central to the drone, fig. 2a, 203); said multi-axis gimbal assembly with at least a pitch axis of rotation and a roll axis of rotation (col. 10, lines 49-64, Col. 8, line 34-Col. 9, line 5);  wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with the center of mass of said drone (see figs. 3 and 14b, gimbal is symmetric around the vehicle, claim 1).

For claim 8, Briod discloses wherein said multi axial gimbal assembly is a tri-axial gimbal assembly (figs. 3), operationally connected between said propulsion unit and said payload housing (figs. 3 and 14b), providing payload housing stabilization compensation for pitch, roll and yaw movements experienced by said payload housing (fig. 3, col. 10, lines 49-64, Col. 8, line 34-Col. 9, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Broid, as applied to claim 1 above, in view of  Haider (GB 2553604, provided herein).
For claim 7, Broid is silent about wherein said gimbal is housed within said payload housing.
Haider teaches a drone including a payload housing (603) wherein a gyroscopic apparatus is housing within said payload housing (604 in 603, fig. 6, page 8, lines 24-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to put the gimbal assembly of Broid within the payload housing, as taught by the known .

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (GB 2553604, provided herein) in view of Brady (US 3985320) (note the effective filing date of the instant application is 02/06/2019 since the prior application does not have support for multi-axis gimbals or gimbals connected to payload).
For claim 1, Haider teaches a multi horizontal rotor drone (abstract, fig. 6 for instance), comprising: 
a propulsion unit (605, 602); 
a payload housing (603); 
a gyroscope assembly (604) operationally connected between said propulsion unit and said payload housing (figs. 6, page 8, lines 22-page 7, line 7), providing payload housing stabilization compensation for at least pitch and roll movements experienced by said  payload housing (claim 1).
Haider fails to disclose a multi-axial gimbal assembly, however it is well known in the art that gyroscopic assemblies include multi-axial gimbal assemblies. 
Brady teaches an aerial vehicle (abstract and figs) including a well known gyroscopic assembly (fig. 4) having a multi-gimbal arrangement (gimbals 103, 105, Col. 5, lines 64-Col. 6, line 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gyroscopic assembly of Haider including multi-axial gimbals including tri-axial gimbals, as taught by Brady, in  order to maintain the position in space regardless of attitude in all three directions (Col. 5, lines 64-Col. 6, line 6 of Brady).
For claim 2, Haider as modified by Brady further teaches a propulsion unit center of mass (Haider fig. 6 and page 8, lines 22-page 7, line 7, note the symmetric of the units, thus the center of 
For claim 3, Haider as modified by Brady further teaches a payload housing center of mass (fig. 6, center of 603); said multi-axial gimbal assembly with at least a pitch axis of rotation and a roll axis of rotation (figs. 6, page 6, lines 25-26); and wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with said payload housing center of mass (see fig. 6, further see details of gimbal of Brady).
For claim 4, Haider as modified by Brady further teaches a propulsion unit center of mass (Haider fig. 6 and page 8, lines 22-page 7, line 7, note the symmetric of the units, thus the center of mass will be central to the drone); wherein said multi-axis gimbal assembly has a pitch axis of rotation and a roll axis of rotation (figs. 6, page 6, lines 25-26); and wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with said propulsion unit center of mass (see fig. 6, further see details of gimbal of Brady).
For claim 5, Haider as modified by Brady further teaches a center of mass for said drone (see fig. 6 of Haider and note symmetry of the drone as per page 8, lines 22-page 7, line 7, thus the center of mass is in the center); said multi-axis gimbal assembly with at least a pitch axis of rotation and a roll axis of rotation (figs. 6, page 6, lines 25-26);   wherein said pitch axis of rotation and said roll axis of rotation intersect at a point common with the center of mass of said drone (see fig. 6, further see details of gimbal of Brady).
For claim 6, Haider as modified by Brady further teaches a tri-axial gimbal center of mass (Col. 5, lines 64-Col. 6, line 6 of Brady, well know tri-axial gimbals); a propulsion unit center of mass (Haider fig. 6 and page 8, lines 22-page 7, line 7, note the symmetric of the units, thus the center of mass will be central to the drone); a payload housing center of mass (fig. 6, center of 603); and wherein said tri-axial gimbal center of mass, said propulsion unit center of mass and said payload housing center of mass 
For claim 7, Haider as modified by Brady further teaches wherein said gimbal is housed within said payload housing (604 in 603 of Haider, page 8, lines 24-25).
For claim 8, Haider as modified by Brady further teaches wherein said multi axial gimbal assembly is a tri-axial gimbal assembly (Col. 5, lines 64-Col. 6, line 6 of Brady, well know tri-axial gimbals), operationally connected between said propulsion unit and said payload housing (fig. 6 of Haider), providing payload housing stabilization compensation for pitch, roll and yaw movements experienced by said payload housing (well known tri-axial gimbal of Brady will provide stabilization in all three directions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record is noted because it relates to the state of the art of gimbal and gyroscopic apparatuses for aircraft stabilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619